t c memo united_states tax_court richard and brenda nelon petitioners v commissioner of internal revenue respondent docket no filed date e k morley for petitioners amy j sargent for respondent memorandum findings_of_fact and opinion gerber judge in a notice_of_deficiency dated date respondent determined the following income_tax deficiencies and additions with respect to petitioner richard nelon's federal income taxes additions to tax sec sec sec sec year deficiency f b a b dollar_figure -0- 1dollar_figure -0- dollar_figure big_number -0- -0- dollar_figure big_number big_number dollar_figure -0- -0- big_number big_number big_number -0- -0- big_number big_number big_number -0- -0- big_number in addition with respect to the taxable_year respondent has determined an addition_to_tax pursuant to sec_6653 in an amount equal to percent of the interest due on the underpayment attributable to fraud respondent also determined a deficiency and additions to tax against petitioners jointly for the taxable_year additions to tax sec sec year deficiency b a dollar_figure 1dollar_figure dollar_figure respondent also determined with respect to the taxable_year an addition_to_tax pursuant to sec_6653 in an amount equal to percent of the interest due on the underpayment attributable to fraud finally as an alternative position respondent determined that if the court does not find liability for sec_6651 and or b then the delinquency addition_to_tax should apply in each year and the negligence addition should also be applied for and after concessions the remaining issues for our consideration are whether petitioner richard nelon is liable for additions to tax for fraud under sec_6653 a and b for the taxable years and and section references are to the internal_revenue_code in effect for the taxable years at issue rule references are to this court’s rules_of_practice and procedure under sec_6653 for the taxable_year whether petitioner richard nelon is liable for additions to tax for fraudulent_failure_to_file income_tax returns under sec_6651 for the taxable years through whether petitioner richard nelon is liable in the alternative for a percent addition_to_tax under sec_6651 and whether petitioner richard nelon is liable in the alternative for a percent addition_to_tax under sec_6653 and b for and and sec_6653 for findings of fact2 petitioners richard and brenda nelon resided in rutherfordton north carolina at the time the petition in this case was filed richard nelon petitioner left high school when he was years old and he is inexperienced in bookkeeping and financial matters petitioner operated a logging business in the area around rutherfordton as a sole_proprietorship this activity was his primary source_of_income during the years through the activity in question was physically demanding and dangerous work in practice petitioner would have to cut the standing timber put it on the truck and deliver the logs to the yard the stipulations of facts and the exhibits are incorporated by this reference brenda nelon is a party only with respect to the tax_year petitioner received compensation in the amounts and years at issue amount year dollar_figure big_number big_number big_number big_number big_number big_number payer bristol industries inc gilkey lumber co gilkey lumber co gilkey lumber co gilkey lumber co gilkey lumber co gilkey lumber co the payers supplied forms to respondent and petitioner reflecting the above-listed payments during the aforementioned years petitioner did not make any estimated payments of income_tax petitioner also did not file any income_tax returns for the years at issue petitioner maintained some records of his expenses for his logging business in the form of receipts which he could not locate for purposes of trial sometime in petitioner hired larry r melton melton to paint his residence melton who was not a qualified_tax adviser was involved in a tax_protester group the primary precept of members of the protester group was that they were not subject_to federal income taxes consonant with that belief melton advised that petitioner was not required to pay taxes to the u s government petitioner accepted melton's advice and he joined the protester group attended meetings and paid dues during and beginning with his taxable_year petitioner did not file a federal_income_tax return in accord with his belief that he was not subject_to the federal_income_tax an accountant prepared petitioner's federal_income_tax return in respondent audited petitioner's return petitioner represented himself in the audit process and did not agree with the adjustments respondent's agent proposed or that he owed additional tax for his tax_year petitioner believed that his income and deductions for had been correctly reported petitioner took no further action the additional tax was assessed and respondent seized petitioner's bank account for satisfaction of the assessed deficiency the results of his audit during made petitioner angry and frustrated because of that experience and following the seizure of the proceeds of his bank account in petitioner chose to no longer maintain a bank account on date respondent's agent david walden walden advised petitioner by letter that his through tax years were being subjected to examination brenda nelon's taxable_year was also under examination by walden by a date letter walden was advised that petitioner was under no obligation to communicate with respondent's agents and that petitioner was not subject_to the federal_income_tax the letter also acknowledged that petitioner did not file federal_income_tax returns for the years in question the letter was written by another person but was signed by petitioner petitioner did not meet with walden or produce requested records or documents on date respondent issued a statutory_notice_of_deficiency to petitioner determining deficiencies in income_tax for the and tax years and related additions to tax on the same date respondent also issued a statutory_notice_of_deficiency to both richard nelon and brenda nelon for the taxable_year determining a deficiency in income_tax and related additions to tax at trial petitioner acknowledged that he did not file income_tax returns for through and that he followed the advice of melton and the protester group that he did not have to pay income taxes after trial the parties filed a stipulation of settled issues among the issues settled respondent conceded that there was no deficiency in income_tax due from nor overpayment due to petitioner brenda nelon for the taxable_year the parties also stipulated that petitioner was entitled to deductions in connection with his logging business as follows year amount dollar_figure big_number big_number big_number big_number big_number opinion the parties have agreed that petitioner earned_income and incurred deductions for the through taxable years the only remaining controversy is whether petitioner is liable for the addition_to_tax for fraud or in the alternative negligence and failure_to_file for and sec_6653 and for sec_6653 provide for an addition_to_tax in an amount equal to percent of the underpayment that is attributable to fraud for and sec_6653 provides for an additional_amount equal to percent of the interest due on any part of the underpayment attributable to fraud sec_6653 provides that if any portion of an underpayment is due to fraud the entire underpayment is treated as fraudulent unless the taxpayer proves some portion of the underpayment is not due to fraud for and sec_6651 provides for a maximum addition_to_tax of percent if any failure_to_file is fraudulent if the failure_to_file is not due to reasonable_cause and it is not fraudulent sec_6651 provides for a maximum addition_to_tax of percent the addition_to_tax in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer's fraud 303_us_391 respondent bears the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b respondent's burden is met if it is shown that petitioner intended to evade taxes known to be due and owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes and that there is an underpayment_of_tax 398_f2d_1002 3d cir 80_tc_1111 26_tc_107 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 96_tc_858 affd 959_f2d_16 2d cir fraud is never presumed but rather must be established by affirmative evidence 829_f2d_828 9th cir affg tcmemo_1986_223 direct evidence of the requisite fraudulent intent is seldom available but fraud may be proved by circumstantial evidence 317_us_492 rowlee v commissioner supra pincite the taxpayer's entire course of conduct may establish the requisite intent 53_tc_96 over the years courts have developed various factors or badges which tend to establish fraud 91_tc_874 these include a pattern of understatement of income inadequate books_and_records failure_to_file tax returns concealment of assets failure to cooperate with tax authorities income from illegal activities implausible or inconsistent explanations of behavior an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer's testimony dealings in cash 889_f2d_910 9th cir affg norman v commissioner tcmemo_1987_265 edelson v commissioner supra pincite 796_f2d_303 9th cir affg tcmemo_1984_601 92_tc_661 rowlee v commissioner supra pincite these badges_of_fraud are nonexclusive 94_tc_316 the list of the badges_of_fraud however is illustrative we consider the totality of the facts and circumstances of each case to determine whether there is fraudulent intent 98_tc_511 recklitis v commissioner supra respondent contends that the following facts taken as a whole prove that petitioner had the intent to fraudulently evade paying income_tax on at least some part of the underpayment for the years in issue his failure_to_file income_tax returns for the years through through that failure_to_file a corresponding consistent failure to report substantial amounts of income from the logging business the failure to maintain books_and_records of the amounts derived from the logging business his failure to pay estimated income taxes for the years in question and the cashing rather than depositing of checks derived from the logging business in the instant case petitioner did not file income_tax returns for the taxable years through the parties have stipulated this fact it is also without dispute that petitioner did not report relatively large amounts of income and expenses in connection with his logging business an initial analysis reveals that some of the badges_of_fraud are present petitioner earned substantial amounts of income that were not reported did not keep adequate_records and failed to provide records to or meet with respondent's agent due to the audit of his federal_income_tax return and the seizure of his bank account petitioner decided to close his bank account and to some extent deal in cash petitioner however did not misrepresent secrete or attempt to deceive although we do not approve of petitioner's reasons for failing to file returns and failing to submit to respondent's examination those events on this record do not satisfy respondent's burden to clearly and convincingly prove fraud on this record we do not find that petitioner's underpayment was due to an intent to evade taxes known to be due and owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes stoltzfus v united_states supra pincite rowlee v commissioner supra pincite acker v commissioner supra pincite respondent places great emphasis on the fact that petitioner had an accountant for the taxable_year contending that this reflects a history of filing timely tax returns and thus petitioner knew of the filing_requirements petitioner however did not set out to evade tax he thought to be due instead he came to believe that he was not obligated to file a federal tax_return and that he had no obligation to pay federal tax on this record we find that his belief was not an intentional attempt to fraudulently evade the payment of tax respondent also argues that petitioner attempted to conceal assets by dealing in cash petitioner's resolve to close his bank account and therefore use cash was not coupled with his belief that he was not obligated to pay tax petitioner based on his belief failed to file his and later years' returns it was only after his bank account was seized in in connection with the audit of his tax_return that petitioner closed his bank account by petitioner had failed to file several federal_income_tax returns petitioner believed that he had correctly reported his income and deductions for by using a professional return preparer accountant petitioner who is not well educated or versed in business and tax matters represented himself in the audit from his perspective he had properly filed his return and the resulting seizure of his bank account caused him to react by closing the bank account there is no indication that the audit of petitioner's return involved the so-called protester arguments or that he failed to cooperate with respondent's agent petitioner did not cooperate with the revenue_agent in the determination of his tax_liability for through on occasion this has been found to be an indicium of fraud see rowlee v commissioner t c pincite 75_tc_1 67_tc_181 affd without published opinion 578_f2d_1383 8th cir here however petitioner did not attempt to deceive or mislead the revenue_agent instead he acknowledged that he did not file any federal_income_tax returns and provided his reasons for not meeting with the agent or filing returns in this regard tax_protester arguments even though meritless and frivolous without more do not necessarily amount to fraud 86_tc_1253 petitioner's failure to cooperate here was to his own detriment respondent had received forms from the company ies that had paid petitioner for harvested timber in each year petitioner by his failure to come forward however did not obtain the benefit of the deductions to which he was entitled in connection with the harvesting of timber his failure to cooperate did not keep respondent from being able to determine his income or receipts at trial petitioner admitted that he knew melton was not an accountant or an attorney experienced in tax matters but he believed melton's advice that he did not owe tax petitioner is not well versed in tax and financial matters and has only limited formal education we cannot say that his holding to so-called protester tenets was with intent to defraud or misrepresent in we stated in kotmair v commissioner t c that the taxpayer's protester arguments may have been meritless frivolous wrongheaded and even stupid but we cannot hold that they amounted to fraud without something more were we to do so every failure-to-file protester case would be automatically converted into a fraud case general a taxpayer's negligence whether slight or gross is not enough to prove fraud 5_tc_608 respondent maintains that petitioner's failure_to_file timely income_tax returns was part of a pattern of fraud although a taxpayer's failure_to_file is prima facie evidence of negligence for purposes of sec_6653 see 92_tc_342 affd 898_f2d_50 5th cir it is insufficient in and of itself to prove fraud rowlee v commissioner supra pincite the record here simply does not show any affirmative acts of concealment or misrepresentation so as to constitute fraud such as filing false information or attempting to mislead respondent 763_f2d_1139 10th cir affg tcmemo_1984_152 for respondent to sustain her position as to the fraud addition_to_tax it is not enough that respondent can show the taxpayer to be devious see 351_f2d_1 2d cir affg 42_tc_660 27_tc_561 affd 252_f2d_681 6th cir 19_bta_518 the evidence must be clear_and_convincing in the instant case we find that the evidence falls short of being clear_and_convincing accordingly we find that petitioner is not liable for additions to tax or penalties based on fraud in the alternative respondent determined that petitioner is liable for the additions to tax for failure to timely file for all the years in issue sec_6651 imposes an addition_to_tax for a taxpayer's failure_to_file timely returns required to be filed including income_tax returns unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect the addition_to_tax i sec_5 percent of the amount required to be shown on the return for each month beyond the return's due_date not exceeding percent sec_6651 petitioner bears the burden of showing respondent's determination to be in error and that there was reasonable_cause for his failure to timely file rule a respondent in the alternative also determined a 5-percent addition_to_tax for each of the years through for negligence or intentional disregard of rules or regulations sec_6653 for and and sec_6653 for provide for a 5-percent addition_to_tax if any part of the underpayment is due to negligence or intentional_disregard_of_rules_and_regulations if sec_6653 applies for and then sec_6653 provides for a further addition_to_tax equal to percent of the interest attributable to that portion of the underpayment resulting from negligence or intentional_disregard_of_rules_and_regulations negligence is defined as a lack of due care or failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 petitioner bears the burden of showing that he was not negligent rule a 58_tc_757 petitioner did not contend either at trial or on brief that his failure_to_file returns was due to reasonable_cause or that his actions were reasonable on this record we find that petitioner is liable for additions to tax for failure_to_file and negligence for the years indicated above in addition we find that petitioner is liable for additions to tax under sec_6654 as determined by respondent to reflect the foregoing decision will be entered under rule
